Title: To James Madison from Tobias Lear, 27 October 1801
From: Lear, Tobias
To: Madison, James


Sir,Cape François Octr. 27h. 1801
On the 22d inst. I had the honor of writing a few lines to you by the Schooner Eliza, Captn. Coy, bound to Wilmington in (Del) stating that a small alarm had taken place in this City the preceding Evening, in consequence of the Governmt. having taken up some people who were suspected of having formed a plot to disturb the public tranquility. On the morning of the 23d inst. I was with Genl. Christophe, the Commandant of this Departmt when an alarm took place in the City which spread dismay over every countenance. A cry of shut your doors run like electricity through the streets—and terror spread in every quarter without anyone being able to tell the cause. Genl. Christophe behaved with the utmost coolness—he just desired me to make the americans & others tranquil in the City, and to assure them that nothing should happen to them, and mounted his horse. I retd. home & did all in my power to tranquilize there whom I met—and immediately went through the town to the Americans—to quiet their minds and establish confidence among them. It seems there was a plot formed to overthrow the present Governmt. and to distroy the whites who are here; but by the prudent and decided conduct of Genl. Christophe, who was on the spot here, and the cooperation of the Army &c. I hope it is now suppressed. Genl. Moyese, the Commandant of this division of the Island, was at some distance (abt. 50 mil[e]s) from this place at the time; but he immediately took such measures in the quarter where he was as aided in crushing the business. The alarm was beat—the Militia ordered out into the Country, calld the North Plain, about Limbe Margot, Dondon &c. where the insurrection had begun. The Leaders are taken, the insurgents are now dispersed—and we have assurances of tranquility—almost all the whites in the north plain have been murdered. The Governor was at St. Mark’s when this happened. He has now come on, & is in the neighbourhood of the City with the troops. Genl. Christophe came in Yesterday and promised he wd. give me an official detail of the business today, that I might transmit it to the U. S. but he has not yet done it; and as there is an opportunity of writing by a Vessel which sails tomorrow; I have (after waiting for the official account to this moment) thrown this hasty sketcch [sic] upon paper. Other Vessels will sail in a few days, by which I will send a more particular account. At present we have no grounds for apprehending danger in the City—and I trust the whole business will soon be settled. There has been an embargo for some days past, as all the offices were shut, and the Citizens engaged in military duty—it is now off, and I hope a few days will restore order and confidence.
This letter will be sent by a Vessel bound to Newbury, and I have, left it open (under a cover to the Collector of the port) that he may advertise the people in that part of the U. S. of the best state of things which we can now give to prevent the improper impression which may be made by mutilated or exagerated accounts. With the highest respect I have the honor to be Sir, Your most Obedient Servt.
Tobias Lear.
 

   RC (MiU-C).


   The revolt was organized by five of Toussaint’s generals who were opposed to cooperation with white plantation owners (Ott, Haitian Revolution, pp. 148–49).


   On 23 Nov. Toussaint ordered his protégé Moyse executed as one of the leaders of the rebellion (Lear to JM, 25 Nov. 1801, n.).

